Citation Nr: 1314337	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  11-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The appellant contends he had recognized Philippine Army/guerilla service during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

The question of "veteran" status of the person seeking VA benefits is a threshold requirement for establishing entitlement to such benefits.  Therefore, the issue on appeal before the Board is as reflected on the first page, above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department by way of the National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran under applicable United States law, and is not eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.

A close review of the claims file shows the appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  In a February 2010 letter, dated prior to the administrative decision on appeal, the appellant was provided with notice of what evidence was needed to show entitlement to FVEC benefits.  The letter also addressed the types of evidence VA was responsible for getting, as well as the types of evidence the appellant was responsible for.  The case was thereafter readjudicated by means of a Supplemental Statements of the Case (SSOCs) issued in August 2011 and January 2013.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

The Board finds that the appellant has not been prejudiced by any potential notice defects.  The appellant has not alleged any notice defects that may be prejudicial to the claim, and the Board's review of the record dose not discloses prejudicial error in the development of this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The record reflects that, based on information the appellant provided in his August February 2009 claim for benefits, to include various forms of photo identification, documentation showing that he is or was a Philippine Veterans Affairs Office pensioner, and other documents, the RO sought service department verification of the appellant's claimed service by way of the National Personnel Records Center (NPRC) in June 2009.  In a September 2009 response, the NPRC requested that AGO PA Form 23 from TAG-PA be furnished for review and verification of the appellant's claimed service.  The Appellant submitted AGO PA Form 23 from TAG-PA, which was initially received at the RO in December 2009.  Using all pertinent service information provided by the Veteran in his own lay statements and other documents, to include AGO PA Form 23, the RO again sought service department verification of the appellant's claimed service by way of the National Personnel Records center in March and October 2010.  Based on service department certification dated in November 2010 that the claimant did not have qualifying service, the RO determined that he is ineligible for VA benefits as a matter of law.  

When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the alleged service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

As noted, the RO sought certification of the appellant's military service in June 2009 and March and October 2010.  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete.  Although the appellant's substantive appeal dated in October 2011 observed that the year of his date of birth stated in the August 2011 statement of the case (SOC) to have been used for verification of his service was erroneous.  He clarified that be was born in 1924.  In this regard, the Board observes that in all three of the June 2009 and March and October 2010 requests for verification of the appellant's service, his correct year of birth was used (1924).  Thus, the incorrect year of birth, listed as 1942 in the August 2011 SOC, appears to be a typo within only the August 2011 SOC as there is no indication that an erroneous year of birth was submitted in any of the RO's requests for verification of the appellant's service.  

Additionally, the aforementioned requests included three variations of spelling of the appellant's name, and two variations of the date of entry and three variations of his date of discharge as noted in his February 2009 claim and in his Form 23, Affidavit of Philippine Army Personnel.  Each of the requests also noted that the appellant had been listed in the reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO.  The appellant has re-submitted copies his Form 23, Affidavit of Philippine Army Personnel, which indicate he was inducted into the guerrilla forces in October 1942, and that he was a member until April 1945.  It indicates that in February 1945, he was attached to the 38th Infantry Division and in March 1945 he was attached to the XI Signal Corps where he remained until his discharge in April 1945.  However, none of this evidence suggests that re-certification of the appellant's service/non-service is necessary.  This is so because his contentions with respect to the units in which he served remain unchanged since a copy of his Form 23 was initially received at the RO in December 2009, second and third requests for verification were submitted in March and October 2010, and a negative response was sent by the NPRC in November 2010.  The RO also informed the service department of name spelling variations, variations in any dates of service, and that the appellant's name was listed in the RRGR maintained by the RO.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (re-certification when there is newly received relevant evidence since the negative certification).

Therefore, VA's duty to assist has been met.  Accordingly, the Board will address the merits of the claim.

II. The Merits of the Appeal

The appellant contends that he is a deserving Philippine Army/guerrilla veteran of World War II and that he served in HQ and HQ Co. (Comdo Trp), Squadron D, Magsaysay Forces of the Olongapo Sect, Western Luzon Guerrilla Forces (WLGF), United States Army Forces in the Far East (USAFFE), Oloango, Zambakes, from October 1942 to April 1945.  In his February 2009 application for one-time payment from the Filipino Veterans Equity Compensation Fund, he listed his full name and provided his birthplace and date of birth, the date he entered service and the unit in which he served.  He also provided the names of his father and mother.  

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

As noted above, the appellant has submitted copies of his Form 23, which indicates that he was part of HQ and HQ Co. (Comdo Trp), Squadron D, Magsaysay Forces of the Olongapo Sect, Western Luzon Guerrilla Forces (WLGF), United States Army Forces in the Far East (USAFFE), Oloango, Zambakes, from October 1942 to April 1945.  He has also submitted a copy of a July 2006 letter from the Philippine Veterans Affairs Office (PVAO) that requested to present personally regarding an ongoing revalidation program being undertaken by that agency.  The letter was accompanied by documents showing that he is or was a PVAO pensioner as evidenced by a bank photo identification certification of such and a November 2005 bank statement showing that his account was credited with a PVAO pension payment at that time.  None of the supporting documentation submitted by the appellant was issued by a U.S. service department.  

As noted above, the RO's June 2009 and March and October 2010 requests to the NPRC for information about the appellant's service noted that his name was listed in the Reconstructed Recognized Guerrilla Roster (page 49 file #356) maintained by the RO.

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification as to whether the appellant served in the U.S. Armed Forces in the Philippines (and specifically whether he has had guerrilla service as alleged).  In November 2010, the service department (via the NPRC) certified that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This certification is binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

It is important for the appellant to understand that the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a), and the service department has verified that he did not have service which would qualify him for the benefit sought.  VA is bound by that determination.  Hence this appeal must be denied. 

The appellant has provided no further evidence that would warrant a request for re-certification of his service/nonservice by the service department since the last re-certification of November 2010, and VA must abide by the service department's certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (re-certification when there is newly received relevant evidence since the negative certification).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran under applicable United States law so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


